Exhibit 10.1

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT is dated November 6, 2008 by and between Evercore Partners, Inc.
(the “Company”), Evercore, L.P. (the “Partnership”) (Company and Partnership,
each and collectively, the “Employer”) and Pedro Carlos Aspe Armella
(“Executive”).

WHEREAS, the Employer and Executive are parties to an Amended and Restated
Employment Agreement dated February 11, 2008 (the “Employment Agreement”); and

WHEREAS, the Employer and Executive desire to amend the Employment Agreement.

NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Employment Agreement is hereby amended as follows, effective
on the date first above written:

 

  1. Section 4(b)(i) is hereby amended by adding the following to the end
thereto:

“Notwithstanding the above, for Fiscal Year 2008 and each subsequent Fiscal Year
occurring during the Term, the Compensation Committee of the Board shall
determine the amount of the Profit Annual Bonus in its sole discretion.”

 

  2. The Employment Agreement, as amended by the foregoing change, is hereby
ratified and confirmed in all respects.

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment on the
day and year first above written.

 

EVERCORE PARTNERS INC.

By: /s/ Adam B. Frankel                        

Name: Adam B. Frankel

Title:   General Counsel

EVERCORE L.P.

By: /s/ Adam B. Frankel                        

Name: Adam B. Frankel

Title:   General Counsel

PEDRO CARLOS ASPE ARMELLA

/s/ Pedro Aspe

 